Clark, Judge.
1. Appellant’s sole enumeration of error "is not argued, or supported by citation of authority in the brief, and there was no oral argument in this case; therefore, it is deemed to have been abandoned. Andrew v. State, 229 Ga. 388, 389 (191 SE2d 841); Ezzard v. State, 229 Ga. 465 (1) (192 SE2d 374).” Rodriguez v. Newby, 131 Ga. App. 651, 655 (5) (206 SE2d 585).
2. "There being no 'judgment for a sum certain, which has been affirmed’ (Code § 6-1801), the motion for the assessment of damages under said Code section is hereby denied.” Wright v. Collins, 117 Ga. App. 105, 106 (2) (159 SE2d 468).

Judgment affirmed.


Bell, C. J., and Quillian, J, concur.